                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


IRON WORKERS’ MID-AMERICA                     )
PENSION PLAN, et al.,                         )
                                              )
                       Plaintiffs,            )      CIVIL ACTION
                                              )
       vs.                                    )      NO. 19 C 1767
                                              )
DIVISION 5 CONSTRUCTION                       )      JUDGE MATTHEW F. KENNELLY
COMPANY, an Indiana corporation,              )
                                              )
                       Defendant.             )


                           MOTION FOR ENTRY OF JUDGMENT

       Plaintiffs, by and through their attorneys, default having been entered against the Defendant

on May 2, 2019, request this Court enter judgment against Defendant, DIVISION 5 CONSTRUC-

TION COMPANY, an Indiana corporation. In support of this Motion, Plaintiffs state:

       1.      On May 2, 2019, this Court entered default against Defendant and granted Plaintiffs’

request for an order directing an audit of the Defendant’s payroll books and records. The Court also

entered an order that judgment would be entered after the completion of the audit.

       2.      On August 14, 2019, Plaintiffs’ auditors completed the audit. The audit findings

show that the Defendant is delinquent in contributions to the Funds in the amount of $3,668.28, plus

$1,076.79 for liquidated damages. (See Affidavit of Paul E. Flasch Par. 6).

       3.      Plaintiffs' auditing firm of Legacy Professionals, LLP charged Plaintiffs $1,349.00

to perform the audit examination and complete the report and the Funds are entitled to recover said

fees under their Trust Agreements (Flasch Aff. Par. 7).
           4.         In addition, Plaintiffs’ firm has expended $460.00 for costs and $1,985.00 for

attorneys’ fees in this matter. (See Affidavit of Catherine M. Chapman).

           5.         Based upon the documents attached hereto, Plaintiffs request entry of judgment in the

total amount of $8,539.07.

           WHEREFORE, Plaintiffs respectfully request this Court to enter judgment in the amount of

$8,539.07.


                                                                    /s/ Patrick N. Ryan




Patrick N. Ryan
Attorney for the Plaintiffs
BAUM SIGMAN AUERBACH & NEUMAN, LTD.
200 West Adams Street, Suite 2200
Chicago, IL 60606-5231
Bar No.: 6278364
Telephone: (312) 216-2573
Facsimile: (312) 236-0241
E-Mail: pryan@baumsigman.com
I:\MIDJ\Division 5\#28518\motion-judgment.pnr.df.wpd
                                                 CERTIFICATE OF SERVICE

         The undersigned, an attorney of record, hereby certifies that he electronically filed the
foregoing document (Motion for Entry of Judgment) with the Clerk of Court using the CM/ECF
system, and further certifies that I have mailed the above-referenced document by United States Mail
to the following non-CM/ECF participant on or before the hour of 5:00 p.m. this 3rd day of October
2019:

                                  Mr. Robert Barnett, Registered Agent/President
                                  Division 5 Construction Company
                                  3104 Grand Trunk Road, Unit #11B
                                  Valparaiso, IN 46383-9144

                                  Mr. Robert Barnett, Registered Agent/President
                                  Division 5 Construction Company
                                  2656 Mariestad Drive
                                  Valparaiso, IN 46385-2898




                                                                      /s/ Patrick N. Ryan


Patrick N. Ryan
Attorney for Plaintiffs
BAUM SIGMAN AUERBACH & NEUMAN, LTD.
200 West Adams Street, Suite 2200
Chicago, IL 60606-5231
Bar No.: 6278364
Telephone: (312) 216-2573
Facsimile: (312) 236-0241
E-Mail: pryan@baumsigman.com
I:\MIDJ\Division 5\#28518\motion-judgment.pnr.df.wpd
